Exhibit 10.3

CATALYST PHARMACEUTICAL PARTNERS, INC.

4,000,000 shares of Common Stock

and

Warrants to purchase up to 1,200,000 shares of Common Stock

PLACEMENT AGENT AGREEMENT

August 28, 2012

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

Catalyst Pharmaceutical Partners, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate of
(i) 4,000,000 authorized but unissued shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), of the Company and (ii) warrants
(the “Warrants”) to purchase up to 1,200,000 shares of Common Stock (the
“Warrant Shares”). The form of the Warrant is attached hereto as Exhibit B. The
Shares, the Warrants and the Warrant Shares are collectively referred to as the
“Securities.” The Company hereby confirms its agreement with Roth Capital
Partners, LLC (the “Placement Agent”) to act as Placement Agent in accordance
with the terms and conditions hereof.

The Company and the Placement Agent hereby confirm their agreement as follows:

1. Registration Statement and Prospectus. The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-170945) under the Securities Act of 1933, as
amended (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement and a preliminary prospectus supplement
or “red herring” pursuant to Rule 424(b) under the Securities Act. Such
registration statement, as amended (including any post effective amendments) has
been declared effective by the Commission. Such registration statement,
including amendments thereto (including post effective amendments thereto) at
such time, the exhibits and any schedules thereto at such time and the documents
and information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations at such time,
is herein called the “Registration Statement.” If the Company has filed or files
an abbreviated registration



--------------------------------------------------------------------------------

statement pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Registration Statement”), then any reference herein to the term Registration
Statement shall include such Rule 462 Registration Statement.

The Company is filing with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Securities to a
form of prospectus included in the Registration Statement. The form of
prospectus included in the Registration Statement at the time it was declared
effective is hereinafter called the “Base Prospectus,” and such final prospectus
supplement as filed, along with the Base Prospectus, is hereinafter called the
“Final Prospectus.” Such Final Prospectus and any preliminary prospectus
supplement or “red herring,” in the form in which they shall be filed with the
Commission pursuant to Rule 424(b) under the Securities Act (including the Base
Prospectus as so supplemented) is hereinafter called a “Prospectus.”

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
the Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Interactive
Data Electronic Applications system. All references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, the Final Prospectus or the
Prospectus shall be deemed to mean and include the subsequent filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that is deemed to be incorporated by reference therein or otherwise
deemed by the Rules and Regulations to be a part thereof.

2. Agreement to Act as Placement Agent; Placement of Securities. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

(a) The Company hereby authorizes the Placement Agent to act as its exclusive
agent to solicit offers for the purchase of all or part of the Shares and the
Warrants from the Company in connection with the proposed offering of the Shares
and the Warrants (the “Offering”). Until the Closing Date (as defined in
Section 4 below) or earlier upon termination of this Agreement pursuant to
Section 9 the Company shall not, without the prior written consent of the
Placement Agent, solicit or accept offers to purchase the Shares and the
Warrants otherwise than through the Placement Agent.

(b) The Company hereby acknowledges that the Placement Agent has agreed, as
agent of the Company, to use its commercially reasonable “best efforts” to
solicit offers to purchase the Shares and the Warrants from the Company on the
terms and subject to the conditions set forth in the Prospectus (as defined
below). The Placement Agent shall use commercially reasonable efforts to assist
the Company in obtaining performance by each Purchaser whose offer to purchase
Shares and Warrants has been solicited by the Placement Agent and accepted by
the Company, but the Placement Agent shall not, except as otherwise provided in
this Agreement, be obligated to disclose the identity of any potential purchaser
or have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Shares or Warrants for its own account
and, in soliciting purchases of the Shares and the Warrants, the Placement Agent
shall act solely as the Company’s agent and not as principal.

 

2



--------------------------------------------------------------------------------

(c) Subject to the provisions of this Section 2, offers for the purchase of the
Shares and the Warrants may be solicited by the Placement Agent as agent for the
Company at such times and in such amounts as the Placement Agent deems
advisable. The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Shares and Warrants received by it as
agent of the Company. The Company shall have the sole right to accept offers to
purchase Shares and Warrants and may reject any such offer, in whole or in part.

(d) The Shares and Warrants are being sold to the Purchasers at an aggregate
initial public offering price of $1.50 (the “Public Offering Price”). The
purchases of Shares and Warrants by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.

(e) As compensation for services rendered, on the Closing Date (as defined in
Section 4 below), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to six percent (6.0%) of the gross
proceeds received by the Company (the “Placement Fee”) from the sale of the
Shares and the Warrants on such Closing Date. The Placement Agent may retain
other brokers or dealers to act as sub-agents on its behalf in connection with
the Offering, the fees of which shall be paid out of the Placement Fee.

(f) No Shares and Warrants which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Shares and Warrants shall have
been delivered to the Purchaser thereof against payment by such Purchaser. If
the Company shall default in its obligations to deliver Shares and Warrants to a
Purchaser whose offer it has accepted, the Company shall indemnify and hold the
Placement Agent harmless against any loss, claim, damage or expense arising from
or as a result of such default by the Company in accordance with the procedures
set forth in Section 7(c) herein.

2a. Representations and Warranties of the Company Regarding the Offering.

(a) The Company represents and warrants to, and agrees with, the Placement
Agent, as of the date hereof and as of the Closing Date (as defined in Section 4
below), except as otherwise indicated, as follows:

(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Time of Sale Disclosure Package (as defined in Section 2a(a)(iii)(A)(1) below)
as of the date hereof and at the Closing Date, any roadshow or investor
presentations delivered to and approved by the Placement Agent for

 

3



--------------------------------------------------------------------------------

use in connection with the marketing of the offering of the Securities (the
“Marketing Materials”) as of the time of their use and at the Closing Date, and
the Final Prospectus, as amended or supplemented, as of its date, at the time of
filing pursuant to Rule 424(b) under the Securities Act and at the Closing Date,
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences shall not apply to statements in or omissions
from the Registration Statement or any Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof, which written information
is described in Section 7(f). The Registration Statement contains all exhibits
and schedules required to be filed by the Securities Act or the Rules and
Regulations. No order preventing or suspending the effectiveness or use of the
Registration Statement or any Prospectus is in effect and no proceedings for
such purpose have been instituted or are pending, or, to the knowledge of the
Company, are contemplated or threatened by the Commission.

(ii) The Company has not distributed any prospectus or other offering material
in connection with the offering and sale of the Securities other than the Time
of Sale Disclosure Package and the Marketing Materials.

(iii) (A) The Company has provided a copy to the Placement Agent of each Issuer
Free Writing Prospectus (as defined below) used in the sale of Securities. The
Company has filed all Issuer Free Writing Prospectuses required to be so filed
with the Commission, and no order preventing or suspending the effectiveness or
use of any Issuer Free Writing Prospectus is in effect and no proceedings for
such purpose have been instituted or are pending, or, to the knowledge of the
Company, are contemplated or threatened by the Commission. When taken together
with the rest of the Time of Sale Disclosure Package or the Final
Prospectus, since its first use and at all relevant times since then, no Issuer
Free Writing Prospectus has, does or will include (1) any untrue statement of a
material fact or omission to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or (2) information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Final Prospectus. The representations and warranties set forth in the
immediately preceding sentence shall not apply to statements in or omissions
from the Time of Sale Disclosure Package, the Final Prospectus or any Issuer
Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for use
in the preparation thereof. As used in this paragraph and elsewhere in this
Agreement:

(1) “Time of Sale Disclosure Package” means the Base Prospectus, the
Prospectus most recently filed with the Commission before the time of this
Agreement, including any preliminary prospectus supplement deemed to be a part
thereof, each Issuer Free Writing Prospectus, and any description of the
transaction provided by the Placement Agent included on Schedule I.

 

4



--------------------------------------------------------------------------------

(2) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act, relating to the Securities that
(A) is required to be filed with the Commission by the Company, or (B) is exempt
from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the Securities Act, in
each case in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) under the Securities Act.

(B) At the time of filing of the Registration Statement and at the date hereof,
the Company was not and is not an “ineligible issuer,” as defined in Rule 405
under the Securities Act or an “excluded issuer” as defined in Rule 164 under
the Securities Act.

(C) Each Issuer Free Writing Prospectus satisfied, as of its issue date and at
all subsequent times through the Prospectus Delivery Period, all other
conditions as may be applicable to its use as set forth in Rules 164 and 433
under the Securities Act, including any legend, record-keeping or other
requirements.

(iv) The financial statements of the Company, together with the related notes,
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus comply in all material respects
with the applicable requirements of the Securities Act and the Exchange Act and
fairly present the financial condition of the Company as of the dates indicated
and the results of operations and changes in cash flows for the periods therein
specified in conformity with generally accepted accounting principles
consistently applied throughout the periods involved; and the supporting
schedules included in the Registration Statement, if any, present fairly the
information required to be stated therein. No other financial statements, pro
forma financial information or schedules are required under the Securities Act
to be included or incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package or the Final Prospectus. To the Company’s
knowledge, Grant Thornton LLP, which has expressed its opinion with respect to
the financial statements filed as a part of the Registration Statement and
included in the Registration Statement, the Time of Sale Disclosure Package and
the Final Prospectus is an independent public accounting firm with respect to
the Company within the meaning of the Securities Act and the Rules and
Regulations.

(v) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus or the Marketing Materials.

(vi) All statistical or market-related data included or incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, or included in the Marketing Materials, are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources, to the extent required.

 

5



--------------------------------------------------------------------------------

(vii) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on the NASDAQ Capital Market. There is no action pending by
the Company or, to the Company’s knowledge, the NASDAQ Capital Market to delist
the Common Stock from the NASDAQ Capital Market, nor has the Company received
any notification that the NASDAQ Capital Market is contemplating terminating
such listing. When issued, the Shares and the Warrant Shares will be listed on
the NASDAQ Capital Market.

(viii) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(ix) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the net proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

(b) Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to the Placement Agent’s counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

3. Representations and Warranties Regarding the Company.

(a) The Company represents and warrants to and agrees with, the Placement Agent,
except as set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Prospectus, as follows:

(i) Each of the Company and its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
or in its ability to perform its obligations under this Agreement (“Material
Adverse Effect”).

(ii) The Company has the power and authority to enter into this Agreement and
the Warrants and each of the Subscription Agreements and to perform and to
discharge its obligations hereunder and thereunder. This Agreement, the Warrants
and each of the Subscription Agreements have been duly authorized, executed and

 

6



--------------------------------------------------------------------------------

delivered by the Company, and constitute valid, legal and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.

(iii) The execution, delivery and performance of this Agreement, the
Subscription Agreements and the Warrants and the consummation of the
transactions herein and therein contemplated will not (A) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
any law, rule or regulation to which the Company or any subsidiary is subject,
or by which any property or asset of the Company or any subsidiary is bound or
affected, (B) conflict with, result in any violation or breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any right of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) (a
“Default Acceleration Event”) of, any agreement, lease, credit facility, debt,
note, bond, mortgage, indenture or other instrument (the “Contracts”) or
obligation or other understanding to which the Company or any subsidiary is a
party of by which any property or asset of the Company or any subsidiary is
bound or affected, except to the extent that such conflict, default or Default
Acceleration Event is not reasonably likely to result in a Material Adverse
Effect, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or by-laws.

(iv) Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, by-laws or other equivalent
organizational or governing documents, except where the violation, breach or
default in the case of a subsidiary of the Company is not reasonably likely to
result in a Material Adverse Effect.

(v) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement, the Subscription Agreements and the
Warrants have been obtained or made, other than such consents, approvals, orders
and authorizations the failure of which to make or obtain is not reasonably
likely to result in a Material Adverse Effect.

(vi) All of the issued and outstanding shares of capital stock of the Company
are duly authorized and validly issued, fully paid and nonassessable, and have
been issued in compliance with all applicable securities laws, and conform to
the description thereof in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus. Except for the issuances of options or
restricted stock in the ordinary course of business, since the respective dates
as of which information is provided in the Registration Statement, the Time of
Sale Disclosure Package or the Prospectus, the Company has not entered into or
granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company. The Shares

 

7



--------------------------------------------------------------------------------

and Warrants to be issued and sold by the Company to the Purchasers hereunder
and under the Subscription Agreements and the Warrant Shares have been duly
authorized and the Common Stock, when issued and delivered against payment
therefor as provided herein and in the Subscription Agreements and the Warrant
Shares, when issued and delivered against payment therefore as provided in the
Warrants, will be validly issued, fully paid and non-assessable and free of any
preemptive or similar rights and will conform to the description thereof
contained in the General Disclosure Package and the Prospectus.

(vii) Each of the Company and its subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing thereof. Each
of the Company and its subsidiaries has paid all taxes (as hereinafter defined)
shown as due on such returns that were filed and has paid all taxes imposed on
or assessed against the Company or such respective subsidiary. The provisions
for taxes payable, if any, shown on the financial statements filed with or as
part of the Registration Statement are sufficient for all accrued and unpaid
taxes, whether or not disputed, and for all periods to and including the dates
of such consolidated financial statements. Except as disclosed in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
(i) no material issues have been raised (and are currently pending) by any
taxing authority in connection with any of the returns or taxes asserted as due
from the Company or its subsidiaries, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company or its subsidiaries. The term “taxes” mean all
federal, state, local, foreign, and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, customs, duties or other
taxes, fees, assessments, or charges of any kind whatever, together with any
interest and any penalties, additions to tax, or additional amounts with respect
thereto. The term “returns” means all returns, declarations, reports,
statements, and other documents required to be filed in respect to taxes.

(viii) Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
(a) neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (c) there has not been any change in the capital
stock of the Company or any of its subsidiaries (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants or the issuance of restricted
stock awards or restricted stock units under the Company’s existing stock awards
plan, or any new grants thereof in the ordinary course of business), (d) there
has not been any material change in the Company’s long-term or short-term debt,
and (e) there has not been the occurrence of any Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(ix) There is not pending or, to the knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company or its subsidiaries is
the subject before or by any court or governmental agency, authority or body, or
any arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.

(x) The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self-regulatory
agency, authority or body (including, without limitation, those administered by
the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
required for the conduct of its business, and all such Permits are in full force
and effect, in each case except where the failure to hold, or comply with, any
of them is not reasonably likely to result in a Material Adverse Effect.

(xi) The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus as being owned by them that
are material to the business of the Company, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects, except those
that are not reasonably likely to result in a Material Adverse Effect. The
property held under lease by the Company and its subsidiaries is held by them
under valid, subsisting and enforceable leases with only such exceptions with
respect to any particular lease as do not interfere in any material respect with
the conduct of the business of the Company and its subsidiaries.

(xii) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus. To the knowledge of the Company, no
action or use by the Company or any of its subsidiaries will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property of others, except where such action, use, license or fee is not
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its subsidiaries has received any notice alleging any such
infringement or fee.

(xiii) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign

 

9



--------------------------------------------------------------------------------

Corrupt Practices Act of 1977 and the rules and regulations thereunder, and
(E) the Employment Retirement Income Security Act of 1974 and the rules and
regulations thereunder, in each case except where the failure to be in
compliance is not reasonably likely to result in a Material Adverse Effect.

(xiv) The clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by the Company or its subsidiaries that are described or
referred to in the Registration Statement, the Time of Sale Disclosure Package
and the Prospectus were and, if still pending, are being conducted in accordance
with all statutes, laws, rules and regulations, as applicable (including,
without limitation, those administered by the FDA or by any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA). The descriptions of the results of such studies
and tests that are described or referred to in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus are accurate and complete in
all material respects and fairly present the published data derived from such
studies and tests, and each of the Company and its subsidiaries has no knowledge
of other studies or tests the results of which are materially inconsistent with
or otherwise call into question the results described or referred to in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus.
Neither the Company nor its subsidiaries has received any notices or other
correspondence from the FDA or any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination or suspension of such studies or
tests. For the avoidance of doubt, the Company makes no representation or
warranty that the results of any studies, tests or preclinical or clinical
trials conducted by or on behalf of the Company will be sufficient to obtain
governmental approval from the FDA or any foreign, state or local governmental
body exercising comparable authority.

(xv) The Company has established and administers a compliance program applicable
to the Company and its subsidiaries, to assist the Company, its subsidiaries and
their directors, officers and employees of the Company and its subsidiaries in
complying with applicable regulatory guidelines (including, without limitation,
those administered by the FDA and any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA).

(xvi) Except as would not be reasonably expected to result in a Material Adverse
Effect, neither the Company nor any of its subsidiaries has failed to file with
the applicable regulatory authorities (excluding the FDA or any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) any filing, declaration,
listing, registration, report or submission that is required to be so filed.
Neither the Company nor any of its subsidiaries has failed to file with the FDA
or any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA, any filing,
declaration, listing, registration, report or submission that is required to be
so filed. All such filings were in material compliance with applicable laws when
filed and no deficiencies have been asserted by any applicable regulatory
authority (including, without limitation, the FDA or any foreign, federal, state
or local governmental or regulatory authority performing functions similar to
those performed by the FDA) with respect to any such filings, declarations,
listings, registrations, reports or submissions.

 

10



--------------------------------------------------------------------------------

(xvii) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, employee, representative, agent or affiliate
of the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(xviii) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

(xix) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

(xx) Neither the Company, its subsidiaries nor, to its knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.

(xxi) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

(xxii) There are no claims, payments, issuances, arrangements or understandings
for services in the nature of a finder’s, consulting or origination fee with
respect to the introduction of the Company to the Placement Agent or the sale of
the Securities hereunder or any other arrangements, agreements, understandings,
payments or issuances with respect to the Company that may affect the Placement
Agent’s compensation, as determined by the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

(xxiii) Except as disclosed to the Placement Agent in writing, the Company has
not made any direct or indirect payments (in cash, securities or otherwise) to
(i) any person, as a finder’s fee, investing fee or otherwise, in consideration
of such person raising capital for the Company or introducing to the Company
persons who provided capital to the Company, (ii) any FINRA member, or (iii) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter.

 

11



--------------------------------------------------------------------------------

(xxiv) None of the net proceeds of the offering will be paid by the Company to
any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.

(xxv) To the Company’s knowledge, no (i) officer or director of the Company or
its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member. The Company will advise the Placement Agent and its counsel if it
becomes aware that any officer, director or stockholder of the Company or its
subsidiaries is or becomes an affiliate or associated person of a FINRA member
participating in the offering.

(xxvi) Other than the Placement Agent, no person has the right to act as a
placement agent, an underwriter or as a financial advisor to the Company in
connection with the transactions contemplated hereby.

4. The Closing. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 6
hereof shall be at 10:00 A.M., New York time, on August 31, 2012 (the “Closing
Date”) at the office of Lowenstein Sandler, P.C., 1251 Avenue of the Americas,
New York, New York 10020.

5. Covenants.

(a) The Company covenants and agrees with the Placement Agent as follows:

(i) During the period beginning on the date hereof and ending on the later of
the Closing Date or such date as determined by the Placement Agent that the
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (such period, the “Prospectus Delivery Period”),
prior to amending or supplementing the Registration Statement, including any
Rule 462 Registration Statement, the Time of Sale Disclosure Package or the
Prospectus, the Company shall furnish to the Placement Agent for review and
comment a copy of each such proposed amendment or supplement, and the Company
shall not file any such proposed amendment or supplement to which the Placement
Agent reasonably objects.

(ii) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise the Placement Agent in writing (A) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Disclosure Package, the Prospectus or any Issuer
Free Writing Prospectus, (C) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (D) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending its use or the
use of the Time of Sale Disclosure Package or any Issuer Free Writing
Prospectus, or of any proceedings to remove, suspend or terminate from listing

 

12



--------------------------------------------------------------------------------

or quotation the Common Stock from any securities exchange upon which it is
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time during the Prospectus
Delivery Period, the Company will use its reasonable efforts to obtain the
lifting of such order at the earliest possible moment. Additionally, the Company
agrees that it shall comply with the provisions of Rules 424(b), 430A and 430B,
as applicable, under the Securities Act and will use its reasonable efforts to
confirm that any filings made by the Company under Rule 424(b) or Rule 433 were
received in a timely manner by the Commission (without reliance on Rule
424(b)(8) or 164(b) of the Securities Act).

(iii) (A) During the Prospectus Delivery Period, the Company will comply with
all requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Time of Sale Disclosure Package, the Registration
Statement and the Prospectus. If during such period any event occurs the result
of which the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary or appropriate in the
opinion of the Company or its counsel or the Placement Agent or its counsel to
amend the Registration Statement or supplement the Prospectus (or if the
Prospectus is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) to comply with the Securities Act, the Company will promptly
notify the Placement Agent, allow the Placement Agent the opportunity to provide
reasonable comments on such amendment, Prospectus supplement or document, and
will amend the Registration Statement or supplement the Prospectus (or if the
Prospectus is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) so as to correct such statement or omission or effect such
compliance.

(B) If at any time following the issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development the result of which such Issuer
Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration Statement or any Prospectus or included or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances prevailing at that subsequent time, not misleading, the
Company has promptly notified or promptly will notify the Placement Agent and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission.

(iv) The Company shall take or cause to be taken all necessary action to qualify
the Securities for sale under the securities laws of such jurisdictions as the
Placement Agent reasonably designates and to continue such qualifications in
effect so long as required for the distribution thereof, except that the Company
shall not be

 

13



--------------------------------------------------------------------------------

required in connection therewith to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified, to
execute a general consent to service of process in any state or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise subject.

(v) The Company will furnish to the Placement Agent and counsel for the
Placement Agent copies of the Registration Statement, each Prospectus, any
Issuer Free Writing Prospectus, and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as the
Placement Agent may from time to time reasonably request.

(vi) The Company will make generally available to its security holders as soon
as practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(vii) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid
(A) all expenses (including transfer taxes allocated to the respective
transferees) incurred in connection with the delivery to the Placement Agent of
the Securities, (B) all expenses and fees (including, without limitation, fees
and expenses of the Company’s counsel) in connection with the preparation,
printing, filing, delivery, and shipping of the Registration Statement
(including the financial statements therein and all amendments, schedules, and
exhibits thereto), the Securities, the Time of Sale Disclosure Package, the
Prospectus, any Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, (C) all reasonable filing fees and reasonable fees and
disbursements of the Placement Agent’s counsel incurred in connection with the
qualification of the Securities for offering and sale by the Placement Agent or
by dealers under the securities or blue sky laws of the states and other
jurisdictions that the Placement Agent shall designate, (D) the fees and
expenses of any transfer agent or registrar for the Common Stock and any warrant
agent or registrar for the Warrants, (E) the reasonable filing fees and
reasonable fees and disbursements of Placement Agent’s counsel incident to any
required review and approval by FINRA of the terms of the sale of the
Securities, (F) listing fees, if any, and (G) all other costs and expenses
incurred by it incident to the performance of its obligations hereunder that are
not otherwise specifically provided for herein. In addition to the foregoing,
the Company will reimburse the Placement Agent for its reasonable out-of-pocket
expenses, including the fees and disbursement’s of its counsel, incurred in
connection with the purchase and sale of the Securities contemplated hereby
provided, however, that out-of-pocket and legal expenses exceeding $35,000 in
the aggregate shall require prior approval of the Company, such approval not to
be unreasonably withheld. In no event may the maximum compensation payable to
FINRA members and independent broker-dealers exceed 8.0% of the gross proceeds
of this offering. If this Agreement is terminated by the Placement Agent in
accordance with the provisions of Section 6 or Section 9, the Company will
reimburse the Placement Agent for all out-of-pocket disbursements (including,
but not limited to, reasonable fees and disbursements of counsel, travel
expenses, postage, facsimile and telephone charges)

 

14



--------------------------------------------------------------------------------

actually incurred by the Placement Agent in connection with its investigation,
preparing to market and marketing the Securities or in contemplation of
performing its obligations hereunder.

(viii) The Company intends to apply the net proceeds from the sale of the
Securities to be sold by it hereunder for the purposes set forth in the Time of
Sale Disclosure Package and in the Final Prospectus.

(ix) The Company has not taken and will not take, directly or indirectly, during
the Prospectus Delivery Period, any action designed to or which might reasonably
be expected to cause or result in, or that has constituted, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(x) The Company represents and agrees that, unless it obtains the prior written
consent of the Placement Agent, and the Placement Agent represents and agrees
that, unless it obtains the prior written consent of the Company, it has not
made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the free writing prospectuses included in Schedule I. Any such free writing
prospectus consented to by the Company and the Placement Agent is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents
that it has treated or agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied or will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, legending and record-keeping.

(xi) The Company hereby agrees that, without the prior written consent of the
Placement Agent, it will not, during the period ending 60 days after the date
hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to sell,
purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (other than a post-effective amendment with
respect to the shares of Common Stock underlying the common stock purchase
warrants issued by the Company in May 2012). The restrictions contained in the
preceding sentence shall not apply to (1) the Securities to be sold hereunder,
(2) the issuance of Common Stock upon the exercise of options or warrants
disclosed as outstanding in the Registration Statement (excluding exhibits
thereto), the Time of Sale Disclosure Package or the Prospectus, or (3) the
issuance of employee stock options not exercisable during the Lock-Up Period and
the grant of restricted stock awards or restricted stock units pursuant to
equity incentive plans

 

15



--------------------------------------------------------------------------------

described in the Registration Statement (excluding exhibits thereto), the Time
of Sale Disclosure Package and the Prospectus. Notwithstanding the foregoing, if
(x) the Company issues an earnings release or material news, or a material event
relating to the Company occurs, during the last 17 days of the Lock-Up Period,
or (y) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the Lock-Up Period, the restrictions imposed by this clause shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event, unless the Placement Agent waives such extension in writing.

6. Conditions of the Placement Agent’s Obligations. The respective obligations
of the Placement Agent hereunder and the Purchasers under the Subscription
Agreements, and the Closing of the sale of the Shares and the Warrants, are
subject to the accuracy, as of the date hereof and at the Closing Date (as if
made at the Closing Date), of and compliance with all representations,
warranties and agreements of the Company contained herein, the performance by
the Company of its obligations hereunder and the following additional
conditions:

(a) If filing of the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, is required under the Securities Act or the
Rules and Regulations, the Company shall have filed the Prospectus (or such
amendment or supplement) or such Issuer Free Writing Prospectus with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or 164(b) under the Securities Act); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462 Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Time of Sale Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued; no proceedings for the issuance of such an
order shall have been initiated or threatened; any request of the Commission or
the Placement Agent for additional information (to be included in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus or otherwise) shall have been complied with to
the Placement Agent’s satisfaction.

(b) The Shares and the Warrant Shares shall be qualified for listing on the
NASDAQ Capital Market.

(c) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

(d) FINRA shall have raised no objection to the fairness and reasonableness of
the underwriting terms and arrangements.

(e) The Placement Agent shall not have reasonably determined, and advised the
Company, that the Registration Statement, the Time of Sale Disclosure Package or
the Prospectus, or any amendment thereof or supplement thereto, or any Issuer
Free Writing Prospectus, contains an untrue statement of fact which, in the
Placement Agent’s reasonable opinion, is material, or omits to state a fact
which, in the Placement Agent’s reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.

 

16



--------------------------------------------------------------------------------

(f) On the Closing Date, there shall have been furnished to the Placement Agent
the opinion and negative assurance letters of Ackerman Senterfitt, dated the
Closing Date and addressed to the Placement Agent, in form and substance
reasonably satisfactory to the Placement Agent.

(g) On the Closing Date, there shall have been furnished to the Placement Agent
a certificate, dated the Closing Date and addressed to the Placement Agent,
signed by the chief executive officer and the chief financial officer of the
Company, in their capacity as officers of the Company, to the effect that:

(i) The representations and warranties of the Company in this Agreement that are
qualified by materiality or by reference to any Material Adverse Effect are true
and correct in all respects, and all other representations and warranties of the
Company in this Agreement are true and correct, in all material respects, as if
made at and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof,
(B) suspending the qualification of the Securities for offering or sale, or
(C) suspending or preventing the use of the Time of Sale Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted or, to their knowledge, is
contemplated by the Commission or any state or regulatory body; and

(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the Closing Date.

(h) The Company shall have furnished to the Placement Agent and its counsel such
additional documents, certificates and evidence as the Placement Agent or its
counsel may have reasonably requested.

If any condition specified in this Section 6 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the Closing
Date and such termination shall be without liability of any party to any other
party, except that Section 5(a)(vii), Section 7 and Section 8 shall survive any
such termination and remain in full force and effect.

7. Indemnification and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless the Placement
Agent, its affiliates, directors and officers and employees, and each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to

 

17



--------------------------------------------------------------------------------

which the Placement Agent or such person may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, or arise out of or are based upon the omission from the
Registration Statement, or alleged omission to state therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading (ii) an untrue statement or alleged untrue statement of a material
fact contained in the Time of Sale Disclosure Package, the Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Prospectus), any Issuer Free Writing Prospectus or the
Marketing Materials or in any other materials used in connection with the
offering of the Securities, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (iii) in whole or in part, any inaccuracy
in the representations and warranties of the Company contained herein or in the
Subscription Agreements, or (iv) in whole or in part, any failure of the Company
to perform its obligations hereunder, under the Subscription Agreements or under
law, and will reimburse the Placement Agent for any legal or other expenses
reasonably incurred by it in connection with evaluating, investigating or
defending against such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto or any Issuer
Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
in the preparation thereof, which written information is described in
Section 7(f).

(b) The Placement Agent will indemnify, defend and hold harmless the Company,
its affiliates, directors, officers and employees, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which the Company may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Placement Agent), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus, or any amendment or supplement thereto or
any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto or any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof,
and will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with defending against any such loss,
claim, damage, liability or action.

 

18



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, that if (i) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, the indemnified party shall have the right to
employ a single counsel to represent it in any claim in respect of which
indemnity may be sought under subsection (a) or (b) of this Section 7, in which
event the reasonable fees and expenses of such separate counsel shall be borne
by the indemnifying party or parties and reimbursed to the indemnified party as
incurred.

The indemnifying party under this Section 7 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a

 

19



--------------------------------------------------------------------------------

result of the losses, claims, damages or liabilities referred to in subsection
(a) or (b) above, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other from the offering and sale of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Placement Agent on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total underwriting discounts and commissions received by the
Placement Agent, in each case as set forth in the table on the cover page of the
Final Prospectus. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Placement Agent and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Placement Agent
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), the Placement Agent shall not be required to contribute any
amount in excess of the amount of the Placement Agent’s commissions actually
received by the Placement Agent pursuant to this Agreement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and the obligations of the
Placement Agent under this Section 7 shall be in addition to any liability that
the Placement Agent may otherwise have and the benefits of such obligations
shall extend, upon the same terms and conditions, to the Company, and its
officers, directors and each person who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act.

(f) For purposes of this Agreement, the Placement Agent confirms, and the
Company acknowledges, that there is no information concerning the Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus, other
than the statements set forth on the cover page of the Prospectus and in the
“Underwriting” section of the Prospectus and Time of Sale Disclosure Package, in
each case only insofar as such statements relate to the amount of selling
concession and re-allowance or to over-allotment, price stabilization,
electronic distribution and related activities that may be undertaken by the
Placement Agent.

 

20



--------------------------------------------------------------------------------

8. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, including, but not limited to, the agreements of the Placement
Agent and the Company contained in Section 5(a)(vii) and Section 7 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Placement Agent or any controlling person thereof,
or the Company or any of its officers, directors, or controlling persons, and
shall survive delivery of, and payment for, the Securities to and by the
Placement Agent hereunder.

9. Termination of this Agreement.

(a) The Placement Agent shall have the right to terminate this Agreement and the
obligations of the Purchasers hereunder and under the Subscription Agreements by
giving notice to the Company as hereinafter specified at any time at or prior to
the Closing Date, if in the discretion of the Placement Agent, (i) there has
occurred any material adverse change in the securities markets or any event, act
or occurrence that has materially disrupted, or in the opinion of the Placement
Agent, will in the future materially disrupt, the securities markets or there
shall be such a material adverse change in general financial, political or
economic conditions or the effect of international conditions on the financial
markets in the United States is such as to make it, in the judgment of the
Placement Agent, inadvisable or impracticable to market the Securities or
enforce contracts for the sale of the Securities, (ii) trading in the Company’s
Common Stock shall have been suspended by the Commission or the NASDAQ Capital
Market or trading in securities generally on the NASDAQ Stock Market, the New
York Stock Exchange or NYSE Amex shall have been suspended, (iii) minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been required, on any Nasdaq Stock Market, the New
York Stock Exchange or NYSE Amex, by such exchange or by order of the Commission
or any other governmental authority having jurisdiction, (iv) a banking
moratorium shall have been declared by federal or state authorities, (v) there
shall have occurred any attack on, outbreak or escalation of hostilities or act
of terrorism involving the United States, any declaration by the United States
of a national emergency or war, any substantial change or development involving
a prospective substantial change in United States or international political,
financial or economic conditions or any other calamity or crisis, (vi) the
Company suffers any loss by strike, fire, flood, earthquake, accident or other
calamity, whether or not covered by insurance, (vii) in the judgment of the
Placement Agent, there has been, since the time of execution of this Agreement
or since the respective dates as of which information is given in the
Prospectus, any material adverse change in the assets, properties, condition,
financial or otherwise, or in the results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as a whole,
whether or not arising in the ordinary course of business, or (viii) the
Purchasers shall decline to purchase the Shares and the Warrants for any reason
permitted under this Agreement or the Subscription Agreements. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 5(a)(vii) and Section 7 hereof shall at all times
be effective and shall survive such termination.

 

21



--------------------------------------------------------------------------------

(b) If the Placement Agent elects to terminate this Agreement as provided in
this Section, the Company shall be notified promptly by the Placement Agent by
telephone, confirmed by letter.

10. Notices. Except as otherwise provided herein, all communications hereunder
shall be in writing and, if to Roth, shall be mailed, delivered or telecopied to
Roth Capital Partners, LLC, 888 San Clemente Drive, Newport Beach, CA 92660,
telecopy number: (949) 720-7227, Attention: Head of Equity Capital Markets, with
a copy to Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, NJ 07068,
telecopy number: (973) 597-2383, Attention: John D. Hogoboom; and if to the
Company, shall be mailed, delivered or telecopied to it at 355 Alhambra Circle,
Suite 1500, Coral Gables, Florida 33134, telecopy number: (305) 529-0933,
Attention: Patrick J. McEnany, Chairman, President and Chief Executive Officer,
with a copy to Akerman Senterfitt, One Southeast Third Avenue, Suite 2500,
Miami, Florida 33131, telecopy number: (305) 349-4833, Attention: Philip B.
Schwartz; or in each case to such other address as the person to be notified may
have requested in writing. Any party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 7. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any Purchaser of any of the Securities.

12. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a) the Placement Agent has been retained solely to act as Placement Agent in
connection with the sale of the Securities and that no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters; (b) the price and other terms of the Securities set
forth in this Agreement were established by the Company following discussions
and arms-length negotiations with the Placement Agent and the Company is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (c) it has been
advised that the Placement Agent and its affiliates are engaged in a broad range
of transactions that may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that the Placement Agent is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of the Placement Agent, and not on behalf of the Company.

13. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be

 

22



--------------------------------------------------------------------------------

deemed or shall constitute a waiver of any other provision hereof (regardless of
whether similar), nor shall any such waiver be deemed or constitute a continuing
waiver unless otherwise expressly provided.

14. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

16. Submission to Jurisdiction. The Company irrevocably (a) submits to the
jurisdiction of any court of the State of California for the purpose of any
suit, action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated by this Agreement, the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus (each a
“Proceeding”), (b) agrees that all claims in respect of any Proceeding may be
heard and determined in any such court, (c) waives, to the fullest extent
permitted by law, any immunity from jurisdiction of any such court or from any
legal process therein, (d) agrees not to commence any Proceeding other than in
such courts, and (e) waives, to the fullest extent permitted by law, any claim
that such Proceeding is brought in an inconvenient forum. THE COMPANY (ON BEHALF
OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF ITS
RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT, AND THE PROSPECTUS.

17. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

Very truly yours,

CATALYST PHARMACEUTICAL

PARTNERS, INC.

By:  

/s/ Patrick J. McEnany

Name:   Patrick J. McEnany Title:   Chairman, President and Chief Executive
Officer

 

Confirmed as of the date first above-

mentioned by the Placement Agent.

ROTH CAPITAL PARTNERS, LLC By:  

/s/ Michael Margolis

Name:  

Michael Margolis, R.P.H.

Title:  

Managing Director

[Signature page to Placement Agent Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

None



--------------------------------------------------------------------------------

EXHIBIT A

Form of Subscription Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant